TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00217-CR


                           Raymond Paul Schmidt, III, Appellant

                                               v.

                                 The State of Texas, Appellee



               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          NO. CR2014-075, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING


                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant’s brief was due September 17, 2018. On October 3, 2018, this Court

sent a notice to appellant informing him that his brief was overdue and that a failure to file a

satisfactory response by October 15, 2018, would result in the referral of this case to the trial

court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

              The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than January 25, 2019. See id. R. 38.8(b)(3).

               It is so ordered December 19, 2018.



Before Chief Justice Rose, Justices Field and Toth

Abated and Remanded

Filed: December 19, 2018

Do Not Publish




                                                2